Case: 22-1786    Document: 16             Page: 1   Filed: 12/08/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________
                              2022-1786




  J. WICKRAMARATNA, aka Jac Wright, TEXEL EN-
          GINEERING LTD., aka T Ltd.,
              Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1786
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-02342-MHS, Judge Matthew H. Solomson.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                         ORDER
     J. Wickramaratna filed a complaint at the United
 States Court of Federal Claims for $10 billion, primarily
 alleging that a host of federal officials and employees, in-
 cluding members of Congress and employees of the Depart-
 ments of State, Defense, and Justice, are involved in a
 conspiracy to obstruct her alleged relationship with Presi-
 dent Trump. She asserted tort violations, civil rights
Case: 22-1786    Document: 16      Page: 2    Filed: 12/08/2022




 2                                      WICKRAMARATNA    v. US



 violations, and a breach of contract, as well as a laundry
 list of criminal acts. * The Court of Federal Claims dis-
 missed her breach-of-contract claim because Ms. Wick-
 ramaratna failed to allege sufficient facts to state a
 plausible claim for relief and dismissed Ms. Wickrama-
 ratna’s remaining claims for lack of jurisdiction or as friv-
 olous. She appeals and now moves for leave to proceed in
 forma pauperis. She has also filed her opening brief, ECF
 Nos. 12 and 14.
      Because the trial court’s dismissal of Ms. Wickrama-
 ratna’s complaint was so “clearly correct” and “no substan-
 tial question regarding the outcome of the appeal exists,”
 we summarily affirm. Joshua v. United States, 17 F.3d
 378, 380 (Fed. Cir. 1994). The Tucker Act, 28 U.S.C.
 § 1491, limits jurisdiction of the Court of Federal Claims to
 claims for money damages against the United States in
 cases “not sounding in tort,” § 1491(a)(1). It does not give
 the court jurisdiction over Ms. Wickramaratna’s claims
 arising under 42 U.S.C. § 1983, which are under the juris-
 diction of district courts, or over her alleged violations of
 the First Amendment or the Due Process Clause of the
 Fifth Amendment. LeBlanc v. United States, 50 F.3d 1025,
 1028 (Fed. Cir. 1995); United States v. Connolly, 716 F.2d
 882, 886–87 (Fed. Cir. 1983).
     The Court of Federal Claims properly found that the
 only conceivable basis for its jurisdiction was the breach-
 of-contract claim but dismissed that claim on the ground
 that Ms. Wickramaratna failed to allege plausible facts
 that would show she had a contract with the federal gov-
 ernment or had bid rejected on a proposed government con-
 tract that could give rise to the court’s jurisdiction under


     *   No counsel has appeared on behalf of Texel Engi-
 neering. Ms. Wickramaratna indicates that Texel Engi-
 neering is a United Kingdom entity that may be akin to a
 sole proprietorship. See, e.g., ECF No. 12 at 12.
Case: 22-1786    Document: 16     Page: 3     Filed: 12/08/2022




 WICKRAMARATNA   v. US                                      3



 28 U.S.C. § 1491(b). The court was right to do so. The
 claim was premised on the frivolous allegations that
 formed the basis of her other alleged violations. Compl. at
 2. Allegations that fall into those categories are insuffi-
 cient to state a plausible claim for relief. See Neitzke v.
 Williams, 490 U.S. 319, 327–28 (1989).
    Accordingly,
    IT IS ORDERED THAT:
     (1) The judgment of the Court of Federal Claims is af-
 firmed.
    (2) All pending motions are denied as moot.
    (3) Each side shall bear its own costs.
                                     FOR THE COURT

 December 8, 2022                    /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court